Evans, Judge,
dissenting. I dissent from the judgment of affirmance because of the rulings in U. S. Fidel. &c. Co. v. Phillips, 97 Ga. App. 729 (104 SE2d 542), and Fidelity & Cas. Co. *130of N. Y. v. Barden, 79 Ga. App. 260 (54 SE2d 443), and for the reason that the accidental shooting here was similar to the facts in both of those cases in that the injuries need not arise from something peculiar to the employment but the injury is compensable if after the event it is apparent to the rational mind that there is a causal connection between the conditions under which the employment was performed and the resulting injury. It was necessary for the employee here to be around firearms and other dangerous weapons by reason of his employment, and as a result thereof he was accidentally shot in the examination of a pistol placed on his desk. It is my firm opinion that the single director correctly determined that it rose out of and in the course of his employment, and the full board erred in finding that the injury arose out of a gratification of his own “curiosity.” In the hearing before the single director the claimant denied that the inspection he made of the pistol was for his own curiosity alone. As an employee of the recorder’s court as a deputy clerk in which police officers, who are armed, are continuously entering his office in which firearms and other dangerous weapons are found daily, and as a result of such weapons being present, the claimant was injured. There is a causal connection between the conditions under which the employment was performed and the resulting injury. I therefore dissent from the judgment of affirmance and Headnote 2 of the syllabus opinion, since I would reverse the lower court, and the full board, as the evidence shows the accident arose out of and in the course of the claimant’s employment.